Case 1:20-cv-24342-RNS Document 9-1 Entered on FLSD Docket 11/20/2020 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


  PAYRANGE INC.,

                  Plaintiff,                               CASE NO.: 1:20-cv-24342-RNS

          v.

  KIOSOFT TECHNOLOGIES, LLC and
  TECHTREX, INC.,

                  Defendants.


                               CERTIFICATION OF RYAN R. SMITH
         Ryan R. Smith, Esquire, pursuant to Rule 4(b) of the Rules Governing the Admission,
  Practice, Peer Review, and Discipline of Attorneys, hereby certifies that: (1) I have studied the
  Local Rules of the United States District Court for the Southern District of Florida; (2) I am a
  member in good standing of the California State Bar and the U.S. District Court for the Northern
  District of California; and (3) I have not filed three or more motions for pro hac vice admission in
  this District within the last 365 days.


                                                               /s/ Ryan R. Smith
                                                               Ryan R. Smith
